CHIEF JUSTICE LEWIS
delivered the opinion of the coubt.
Eliza J. Robertson brought this action against William Robertson .for divorce and alimony.
She states in her petition that they were married in 1.895, and lived together as husband and wife until about January 8, 1896, when, without fault on her part, he abandoned and has since lived separate and apart from her, and failed and refused to contribute to her maintenance and support.
She further states that prior to leaving her, he pretending a desire and intention to purchase a home elsewhere, induced her to join him in selling and conveying all their real estate; that he also sold all their personal property, including her own separate estate, worth $100; and the entire proceeds, being about the sum of $1,000, he has appropriated and carried away, leaving her without a home or means of support, or even knowledge of his present location, which he conceals from her.
At the commencement of the action she filed in the office of the clerk of the Hart Circuit Court her affidavit, showing the facts required by section 153, Civil *698Code, to authorize an order of arrest; and thereupon such order was issued against defendant, who, being arrested and failing to give bail, was committed to jail, where he now is.
Thereafter he applied to the judge of the circuit court in vacation to vacate said order of arrest, and this is an appeal from the order of said judge overruling that application.
The ground upon which the application was made, and now relied upon for reversal of the order of the circuit judge, is that no bond was executed by or on behalf of the plaintiff in pursuance of section 154, Civil Code, before the order of arrest was issued by the clerk. That section is in these words: “The order of arrest shall not be issued by the clerk until a bond is executed in his office, with good sureties, to the effect that the plaintiff shall pay to the defendant all damages which he may sustain by reason of the arrest, if the order be wrongfully obtained, not exceeding double the amount of the plaintiff’s claim stated in the affidavit.”
If that section was not by another statute qualified, or rendered inapplicable to the case of a deserted wife suing her husband for alimony, the order of arrest issued by the clerk would have necessarily to be vacated. But section 2124, Kentucky Statutes, provides: “Where a husband is about to remove himself or property, or a material part of it, out of the State, or where there is reasonable grounds to suspect that he will fraudulently sell, convey or conceal his property, *699the wife may obtain the necessary orders for securing alimony for herself and maintenance of their children without giving surety.”
As that section is part of chapter 66, title of which is “Husband and Wife,” and the provisions of which specially relate, among other things, to the subject of divorce and alimony, the legislative will, as therein expressed, must control, and courts should not hesitate to give full effect to it, especially when such provisions are not absolutely inharmonious with other statutes, and can be reconciled with them.
Title of chapter 8, Civil Code, is “Provisional Remedies,” and whether the provisional remedy or security for his debt that a plaintiff may, at commencement of the action, apply for arrest and bail, claim and delivery of personal property, attachment or injunction, the clerk of the court is authorized to issue the necessary writ which, in each instance, is called and described an ‘order.’
It would, therefore, seem plain that the provision of section 2124, “the Avife may obtain the necessary orders for securing alimony for herself and maintenance of their children without giving surety,” was intended and does in terms apply to proceedings in the provisional remedy of arrest and bail, as well as to any other mentioned in title 8, Ciwil Code.
Indeed the cause for which an order of arrest may be obtained under the Civil Code, to-wit, that “the defendant is about to depart from this State, and with intent to defraud his creditors, has concealed or moved *700from this State his property,” etc., is in substance the same cause for which section 2124 provides the wife may obtain the necessary order for securing alimony for herself and maintenance of the children without giving surety.
Provisional remedies are generally applied for at commencement of actions and during vacation of the court, and the Civil Code has consequently empowered the cleric, upon the terms and conditions prescribed, to issue the necessary order, whether it be an order of arrest, an order for delivery of property, an order of attachment or an order of injunction. It is, therefore, conclusive that “the necessary orders for securing alimony,” mentioned in section 2124, were intended to mean, and do mean, “orders” the cleric is authorized by the Civil Code to issue for the various provisional remedies therein provided for, including arrest and bail; for there is nothing in either the Civil Code or Kentucky Statutes that requires the right of a plaintiff to the remedy by arrest and bail, more than his right to any other provisional remedy, to be postponed until the meeting of the court.
When a statute is plain and peremptory there is nothing for the court to do, but enforce it as it is written; and, as it is plainly provided the wife may obtain an order of arrest against the husband for securing alimony for herself without surety, we have no other alternative, but to approve the final order of the judge overruling the motion to vacate the order in question, which is now done.